— In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of divorce of the Supreme Court, Suffolk County (Geiler, J.), entered April 1,1981, as awarded the plaintiff wife alimony in the amount of $75 per week and child support in the amount of $30 per week per child, for a total of $165 per week. Judgment modified, on the facts, by reducing the alimony award to $65 per week and the child support award to $25 per week per child, for a total of $140 per week. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements. The parties are faced with a problem shared by many divorced couples, i.e., the maintenance of two separate residences on substantially the same income. In view of defendant’s net income and his financial needs, the record indicates that a reduction in the aggregate allowance to plaintiff in the amount of $25 per week is in order. This modification is without prejudice to a subsequent application by plaintiff for an upward modification after the installment amounts which are directly deducted from defendant’s paychecks, for the repayment of loans to the Bethpage Federal Credit Union, have terminated. Weinstein, J. P., Thompson, Bracken and Boy.ers, JJ., concur.